PER CURIAM.
Clyde Eugene Mason seeks to appeal the district court’s order denying relief on his petition filed under 28 U.S.C. § 2254 (2000). We have reviewed the record and the district court’s opinion and conclude Mason has not made a substantial showing of the denial of a constitutional right. See Mason v. Cooper, No. CA-02-11-1-2-2MU (W.D.N.C. filed Jan. 31, 2002; entered Feb. 4, 2002). Accordingly, we deny a certificate of appealability and dismiss the *147appeal. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.